Title: To Thomas Jefferson from Steuben, 30 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Jany 30. 1781.

I enclose your excellency an abstract of the state of the forces of this State drawn from the Returns. By this you will observe that supposing no deficiency arises in the 3000 men voted and that the number now in the field does not diminish 1844 men will still be wanting of the Quota determined by Congress. With respect I am Your Excellency’s Most obed. Servt,

Steuben Maj. Gen.

